Citation Nr: 1638333	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus, and an increased rating in excess of 30 percent from November 4, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1981 to July 2005.  He is the recipient of the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection with a noncompensable evaluation. Jurisdiction has transferred to the Chicago, Illinois RO.

Subsequent rating decisions in February 2009 and February 2016 granted an initial evaluation of 10 percent and an increased evaluation of 30 percent, effective November 4, 2015, respectively.

This matter was previously remanded by the Board in August 2012 for further evidentiary development.

As in the August 2012 Remand, the Board has again considered whether the issue of TDIU has been raised by the record pursuant to the Court's holding in Rice v. Shinseki, 22 Veteran. App. 447 (2009).  The Veteran has not filed a claim for TDIU.  The record is inconsistent as to whether the Veteran is employed or retired, as both were seemingly reported at his November 2015 VA examination.  Regardless, there is no evidence that he is out of work due to his service-connected disabilities.  As a result, the issue is not raised by the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1. For the period prior to November 4, 2015, the Veteran's bilateral pes planus was manifested with pain and occasional flare-ups.  It did not manifest in severe symptoms, and it did not result in any marked deformity, indication of swelling on use, or characteristic callosities.

2. For the period from November 4, 2015, the Veteran's bilateral pes planus manifests with pain, swelling, decreased longitudinal arch height, bilaterally, and weight-bearing line over or medial to the great toe for the right foot.  It does not manifest with pronounced symptoms, and it does not result in any marked pronation, extreme tenderness of plantar surfaces, marked inward displacement or severe spasm of the tendo Achillis on manipulation.


CONCLUSIONS OF LAW

1. The criteria for initial disability rating in excess of 10 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 (2015).

2. The criteria for an increased disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2012.  The Board instructed the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for an examination to determine the severity of his service-connected pes planus, and (3) readjudicate the claim.
VA obtained updated VA treatment records and associated them with the file.  The Veteran was scheduled for and attended a November 2015 VA examination.  The RO readjudicated the claim in a February 2016 Supplemental Statement of the Case (SSOC) and February 2016 rating decision.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an August 2006 letter and additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in November 2015 for the Veteran's bilateral pes planus.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, evidence received since the most recent November 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his bilateral pes planus.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  The Veteran's rating has been staged on this basis.

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which specifically addresses flat feet.  The Veteran is assigned a 10 percent evaluation for the period prior to November 4, 2015, and a 30 percent evaluation thereafter.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Period Prior to November 4, 2015

At the Veteran's August 2006 VA examination, the examiner reported pain in the arches.  Pain was localized, sharp, and at a level of 10 out of 10.  Pain could be elicited by physical activity and was relieved by rest.  At the time of pain, the Veteran was able to function with medication.  At rest, the Veteran did not have pain, weakness, stiffness, swelling, or fatigue.  He had pain while standing or walking.  Functional impairment was noted as inability to walk for extended periods of time without pain.  Posture and gait were normal.  

Physical examination of the feet revealed no tenderness, weakness, edema, atrophy, or disturbed circulation, bilaterally.  There was no valgus or forefoot/midfoot malalignment.  Both Achilles tendons revealed good alignment and palpation of the plantar bilaterally resulted in moderate tenderness.  There was no pes cavus or hammer toes.  Morton's Metatarsalgia is not present.  There was hallux valgus bilaterally, the degree of angulation was slight with no resection of the metatarsal head present.  There was no hallux rigidus.  The Veteran did not have any limitations standing or walking.  He required arch supports, which did not relieve the symptoms and pain.  Foot x-ray was normal bilaterally, with the exception of pes planus.

A review of VA treatment notes during this period reveals flat foot as "stable" in May 2009 and pain in the feet at various times.  August 2012 treatment records also document a right foot injury incurred while playing basketball.  The diagnosis was a sprained right foot.  There are no other objective findings in VA treatment records relevant to the Veteran's claim.

Period from November 4, 2015

At the November 2015 VA examination, the examiner noted that pain was worse in the right foot than left.  The Veteran reported that since retirement symptoms have worsened.  The Veteran reported flare-ups occurring about three times per year, resulting in severe foot pain requiring him to monitor activities.  Flare-ups occur if steps awkwardly on a curb, for instance.  The duration of flare-ups is four to five days.  Functional loss or impairment was noted as limitation to standing for about 45 minutes before bilateral foot pain increases.  The Veteran was able to walk about a mile before either his feet or knees would begin to hurt.  He was unable to run due to both foot and knee pain.  

Physical examination revealed pain on use of the feet and pain accentuated by use, bilaterally.  There was pain on manipulation and pain accentuated on manipulation, bilaterally.  There was swelling on use.  The Veteran did not have characteristic callouses.  Arch supports were used but did not relieve symptoms.  There was decreased longitudinal arch height, bilaterally.  The weight-bearing line fell over or medial to the great toe for the right foot, but not the left foot.  There was no lower extremity deformity other than pes planus causing alteration of the weight line.  The Veteran had "inward" bowing of the Achilles tendon, bilaterally.  There was not extreme tenderness of plantar surfaces of either foot.  There was marked deformity of both feet, but not marked pronation.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no other foot conditions noted.  Bilateral pain contributed to functional loss and limitation of motion as manifested by excess fatigability, pain on movement, pain on weight-bearing, swelling, deformity, disturbance of locomotion, and interference with standing.  

The VA treatment records for this period do not contradict these findings.

Analysis 

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of his bilateral pes planus do not warrant an initial rating in excess of 10 percent and do not warrant an increased rating in excess of 30 percent from November 4, 2015. 

As noted above, the medical evidence prior to November 4, 2015 does not document objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Rather, the Veteran's primary symptom documented was pain.  This is contemplated by the 10 percent rating.  As a result, an evaluation in excess of 10 percent for this period is not warranted under Diagnostic Code 5276.

With respect to the period from November 4, 2015, there is no evidence of marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  The Veteran's symptoms included pain, but also swelling, a decreased longitudinal arch height, bilaterally, and the weight-bearing line falling over or medial to the great toe for the right foot.  This represents the first factually ascertainable increase in symptoms from the prior period.  As a result, an evaluation in excess of 30 percent for this period is not warranted under Diagnostic Code 5276.

In reaching this finding, the Board acknowledges the February 2016 statement from the Veteran's representative asserting that his symptoms have been consistent throughout the entire period on appeal, and in essence, that a 30 percent evaluation, at least, is warranted for the entire period.  However, as described above, the objective medical evidence of record does not support this contention.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, and 5284 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  While hallux valgus was noted at the August 2006 VA examination, DC 5280 does not offer an evaluation in excess of 10 percent.  In addition, the November 2015 VA examination did not indicate hallux valgus.  Lastly, as the Veteran's disability is flat feet, which is specifically contemplated by DC 5276, evaluation under the general category of DC 5284 for other foot injuries is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral pes planus results in additional range of motion loss, due to his symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use consistent with an increased evaluation for either time period.  The Board notes that functional loss and impairment were noted at both VA examinations.  Thus, the Board finds that the 10 percent initial evaluation and the 30 percent evaluation assigned effective November 4, 2015 adequately portray any functional impairment and functional loss that the Veteran experiences as a consequence of use of his bilateral foot disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194   (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Extraschedular Evaluation 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral pes planus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily pain, swelling, and orthopedic deformity.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his bilateral pes planus disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus, and an increased rating in excess of 30 percent from November 4, 2015, are denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


